Citation Nr: 0520397	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-11 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in June and August 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The issue of service connection for hypertension addressed in 
the REMAND portion of the decision below is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.  


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claim of service connection for PTSD 
addressed in this decision.

2.  The evidence shows that the veteran served in combat 
operations as a medical specialist assigned to the 15th 
Medical Battalion, 1st Cavalry Division (Air Mobile) in 
Vietnam from December 1967 to January 1969.

3.  The medical evidence shows that the veteran has been 
diagnosed with PTSD which is medically attributed to 
stressors he experienced during his active service.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1154, 5102, 5103 and 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board is granting the veteran's claim seeking entitlement 
to service connection for PTSD.  No additional evidence is 
required to make a determination as to this issue, and, 
hence, any failure to comply with VCAA requirements as to 
this issue would not be prejudicial to the veteran.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2004); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

In the present case, a report of VA examination dated in May 
2002 reflects that the veteran was diagnosed with PTSD.  The 
examiner specifically opined that there was a direct link 
between the diagnosed PTSD and the stressors the veteran 
reported experiencing in Vietnam.  The examiner reported 
specifically that he had reviewed the veteran's claims file 
in arriving at his opinions.  The report shows complaints of 
such symptoms as a long history of anger reaction and losing 
his temper, and irritation with almost everything which has 
had an adverse impact on his marriages and employment.  The 
veteran further reported difficult sleep with awakenings and 
nightmares, difficulty with crowds, exaggerated startle 
response, daily intrusive thoughts of Vietnam, tension, and 
guilt for having yelled at a patient to keep his leg on the 
table before realizing that the leg was nearly severed.  He 
also reported avoidance, hypervigilant activities, and 
occasional feelings that people are trying to harm him.  The 
examiner observed the veteran to present as alert and 
cooperative with clear sensorium, no gross sign of organic 
brain damage, and no gross sign of psychosis.  There were no 
delusions or hallucinations, and no homicidal or suicidal 
ideations.  The examiner noted objective observations of 
excessive tension which the veteran tried very hard to 
control, but good memory.  The examiner diagnosed PTSD and 
generalized anxiety disorder in AXIS I, with unemployment and 
war experience among the stressors in AXIS IV, and assigned a 
Global Assessment of Functioning (GAF) of 55.

VA treatment records further reflect treatment for PTSD 
symptoms.

The Board thus finds in the present case that the medical 
evidence establishes that the veteran is diagnosed with PTSD 
that is the result of stressors he experienced while serving 
in combat operations in Vietnam. 

The Board now turns to the question of verification of the 
veteran's averred stressors.

The veteran avers that he suffers from PTSD as a result of 
stressors he experienced as a medic on duty in Vietnam, and 
that as a medic, he served in combat operations.  
Specifically, he stated in his stressor statement, received 
in March 2002, that he was assigned to Charlie Company, 15th 
Medical Battalion, 1st Air Cavalry Division from 1967 to 
1968.  His duties, he reported, included unloading casualties 
off helicopters and ambulances and transferring them to 
triage areas.  He stated his unit was mobile.  He worked as a 
medic, mostly in triage, but also in other areas:

I was a combat medic assigned to a field 
medical unit.  We were the front line 
organization when it came to medical 
assistance of any kind.  We received 
those men who were either wounded or 
killed in action from various locations.  
They arrived by helicopter or by 
ambulance.  At times we would work around 
the clock depending on the circumstances 
at the time.  The conditions, the 
elements and the entire surroundings are 
just too numerous to state in a letter.

In his February 2003 notice of disagreement, he further 
stated that the evacuation facility to which he was assigned 
was exposed to combat, and that they were frequently attacked 
by mortar fire and sniper fire, as well as being subject to 
actual perimeter invasion.

Service personnel records reflect that the veteran served in 
Vietnam from January 1968 to January 1969.  He was assigned 
to HQ and Spt Charlie, 15th Medical Battalion, 1st Cavalry 
Division (Air Mobile) from December 1967 to July 1968, and to 
Bravo Company, 15th Medical Battalion, 1st Cavalry Division 
(Air Mobile) from July 1968 to January 1969.  His military 
occupational specialty (MOS) was 91B20 and 91B30, or Medical 
Specialist.  These records further reflect that the veteran 
participated in two campaigns, one being the TET counter 
offensive.  

Online investigation reveals that the 15th Medical Battalion, 
1st Cavalry Division (Air Mobile) served in combat.

The 15th Medical Battalion, 1st Cavalry 
Division was unique in many ways but the 
prime difference was that for most of the 
time of Vietnam, it was one of the only 
unit organic to a line unit.  The mission 
of the 15th Med (Medevac) was to support 
the units of the 1st Cavalry Division 
(Air Mobile) and it did this with 
distinction.  A quick review of the Honor 
Roll will attest to the cost associated 
with this task.

***

In 1965, the 15th Medical Battalion 
accompanied the Division Support Command 
when it was deployed to Vietnam, arriving 
on 12 September.  As Cavalrymen underwent 
their baptism of fire, the advantages of 
an aero-medical evacuation became more 
and more ev[id]ent.  The organization 
participated in all major campaigns and 
distinguished itself in battle, writing 
new chapters in its history.

The 15th Medical Battalion saw action at 
Happy Valley, Binh Dinh, Ia Drang Valley, 
Pleiku, Kontum, Bong Song, An Loc Valley, 
Plei Mai, Yut Hoa, A Shaw Valley, Hue, 
Khe Sanh, Quang Tri, Tai Ninh, Quan Loi, 
Song Be, Bien Hoa, Lee Ninh and Phuoc 
Vinh.  In every area of operation, the 
dedication of the assigned personnel 
remained focused on their foremost task 
of rescue, giving aid in the field, 
evacuation and providing appropriate 
medical services in the field and base 
hospitals.

The move south to III Corps in 1968 
brought many changes in methods of 
operation for many skytroopers, but not 
for the medical battalion personnel.  
Their job remained the same; help those 
in need and help they did.  The 
Headquarters Service Company located in 
Phuoc Vinh, conducted daily sick call, 
ran a dental clinic and administered to 
local nationals.  Companies of the 
battalion were collocated at the three 
brigade headquarters of the division so 
that forward area personnel could get 
routine medical aid.

The Board notes that the veteran was in Vietnam during the 
Tet counter offensive.  Given the time period during which 
the veteran was assigned to the 15th Medical Battalion, 1st 
Cavalry Division (Air Mobile), the nature of the duties a 
line company such as the 1st Cavalry Division participated 
in, the fact that the 15th Medical Battalion was unique in 
its assignment as an organic component to a front line combat 
unit, and the fact that the veteran was in an MOS 
traditionally associated with combat operations, the Board 
finds this information is sufficient to verify that the 
veteran participated in combat operations.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); 38 C.F.R. § 3.102.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002); see also Pentecost, supra.

After review of the evidence the Board finds that service 
personnel records and the historical information concerning 
the veteran's unit found online establish that the 15th 
Medical Battalion, 1st Cavalry Division (Air Mobile) and, 
hence, the veteran, served in combat operations.  As his 
stressors are consistent with service as a medical specialist 
in a field medical unit during combat operations, the Board 
finds no further verification of the veteran's stressors is 
necessary.  

As noted above, the veteran has been found to manifest PTSD 
that has been found to be the result of his participation in 
combat operations in Vietnam, as reflected in the May 2002 VA 
examination report.  

In summary, the record presents a valid diagnosis of PTSD 
related to stressful experiences the veteran reported he 
underwent during his service as a medical specialist in 
combat operations in Vietnam.   The evidence of record 
establishes that the veteran's unit and, hence, the veteran, 
as a medical specialist assigned to a medical battalion 
organically supporting a field combat unit, participated in 
combat operations.

Accordingly, after careful review of all the evidence of 
record, the Board finds that the veteran manifests PTSD that 
is the result of stressors he experienced while in combat 
operations in Vietnam.  The Board therefore concludes that 
service connection for PTSD is appropriate.


ORDER

Service connection for PTSD is granted.


REMAND

The Board notes that the veteran submitted an effective 
notice of disagreement to the denial of service connection 
for hypertension.

The RO issued a rating decision in June 2002, in which it 
denied service connection for hypertension and deferred a 
decision concerning PTSD.  In his February 2003 notice of 
disagreement, the veteran stated specifically that he also 
disagreed with the denial of service connection for 
hypertension.  The RO has not yet had an opportunity to issue 
a statement of the case as to this issue. 

The United States Court of Appeals for Veterans Claims 
(Court) has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with her claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

The RO should issue a statement of the 
case regarding the issue of service 
connection for hypertension.  The veteran 
should be apprised of his right to submit 
a substantive appeal as to this issue and 
to have his claim reviewed by the Board.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


